Per Curiam.

Relator is requesting this court to issue a writ of quo warranto to prevent the members of the Board of County Commissioners, Clark County, from exceeding their alleged lawful authority. In paragraph two of the syllabus in State, ex rel. Hogan, v. Hunt (1911), 84 Ohio St. 143, this court stated that “the legality of the exercise of a mere function alleged to be erroneously exercised by one who***is a public officer, can not be inquired into by a proceeding in quo warranto.” The extraordinary remedy of quo warranto is properly employed to test the actual right to an office or franchise. It can afford no relief for official misconduct, and can not be employed to test the mere legality of official action by public officers.
*13Therefore, this action is dismissed, sua sponte.

Complaint dismissed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.
Holmes, J., dissents.